Exhibit 10(a)
 
KINGSTONE COMPANIES, INC.
2005 Equity Participation Plan


1. Purpose of the Plan.  The Kingstone Companies, Inc. 2005 Equity Participation
Plan (the “Plan”) is intended to advance the interests of Kingstone Companies,
Inc. (the “Company”) by inducing individuals or entities of outstanding ability
and potential to join and remain with, or provide consulting or advisory
services to, the Company, by encouraging and enabling eligible employees,
non-employee Directors, consultants and advisors to acquire proprietary
interests in the Company, and by providing the participating employees,
non-employee Directors, consultants and advisors with an additional incentive to
promote the success of the Company.  This is accomplished by providing for the
granting of “Options,” which term as used herein includes both “Incentive Stock
Options” and “Nonstatutory Stock Options,” as later defined, and “Restricted
Stock” to employees, non-employee Directors, consultants and advisors.
 
2. Administration.  The Plan shall be administered by the Board of Directors of
the Company (the “Board” or “Board of Directors”) or by a committee (the
“Committee”) consisting of at least two (2) persons chosen by the Board of
Directors.  Except as herein specifically provided, the interpretation and
construction by the Board of Directors or the Committee of any provision of the
Plan or of any Option, or with respect to any Restricted Stock, granted under it
shall be final and conclusive.  The receipt of Options or Restricted Stock by
Directors, or any members of the Committee, shall not preclude their vote on any
matters in connection with the administration or interpretation of the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Shares Subject to the Plan.  The shares subject to Options granted under the
Plan, and shares granted as Restricted Stock under the Plan, shall be shares of
the Company’s common stock, par value $.01 per share (the “Common Stock”),
whether authorized but unissued or held in the Company’s treasury, or shares
purchased from stockholders expressly for use under the Plan.  The maximum
number of shares of Common Stock which may be issued pursuant to Options or as
Restricted Stock granted under the Plan shall not exceed in the aggregate seven
hundred thousand (700,000) shares.  The Company shall at all times while the
Plan is in force reserve such number of shares of Common Stock as will be
sufficient to satisfy the requirements of all outstanding Options granted under
the Plan. In the event any Option granted under the Plan shall expire or
terminate for any reason without having been exercised in full or shall cease
for any reason to be exercisable in whole or in part, the unpurchased shares
subject thereto shall again be available for Options and grants of Restricted
Stock under the Plan.  In the event any shares of Restricted Stock are forfeited
for any reason, the shares forfeited shall again be available for Options and
grants of Restricted Stock under the Plan.  In the event shares of Common Stock
are delivered to, or withheld by, the Company pursuant to Sections 13(b) or 27
hereof, only the net number of shares issued, i.e., net of the shares so
delivered or withheld, shall be considered to have been issued pursuant to the
Plan.
 
4. Participation.  The class of individuals that shall be eligible to receive
Options (“Optionees”) and Restricted Stock (“Grantees”) under the Plan shall be
(a) with respect to Incentive Stock Options described in Section 6 hereof, all
employees of either the Company or any parent or subsidiary corporation of the
Company, and (b) with respect to Nonstatutory Stock Options described in Section
7 hereof and Restricted Stock described in Section 17 hereof, all employees, and
non-employee Directors of, or consultants and advisors to, either the Company or
any parent or subsidiary corporation of the Company; provided, however, neither
Nonstatutory Stock Options nor Restricted Stock shall be granted to any such
consultant or advisor unless (i) the consultant or advisor is a natural person
(or an entity wholly-owned by the consultant or advisor), (ii) bona fide
services have been or are to be rendered by such consultant or advisor and (iii)
such services are not in connection with the offer or sale of securities in a
capital raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities.  The Board of Directors or the
Committee, in its sole discretion, but subject to the provisions of the Plan,
shall determine the employees and non-employee Directors of, and the consultants
and advisors to, the Company and its parent and subsidiary corporations to whom
Options and Restricted Stock shall be granted, and the number of shares to be
covered by each Option and each Restricted Stock grant, taking into account the
nature of the employment or services rendered by the individuals or entities
being considered, their annual compensation, their present and potential
contributions to the success of the Company, and such other factors as the Board
of Directors or the Committee may deem relevant.  For purposes hereof, a
non-employee to whom an offer of employment has been extended shall be
considered an employee, provided that the Options granted to such individual
shall not be exercisable, and the Restricted Stock granted shall not vest, in
whole or in part, for a period of at least one year from the date of grant and
in the event the individual does not commence employment with the Company, the
Options and/or Restricted Stock granted shall be considered null and void.
 
 
2

--------------------------------------------------------------------------------

 
 
5. Stock Option Agreement.  Each Option granted under the Plan shall be
authorized by the Board of Directors or the Committee, and shall be evidenced by
a Stock Option Agreement which shall be executed by the Company and by the
individual or entity to whom such Option is granted.  The Stock Option Agreement
shall specify the number of shares of Common Stock as to which any Option is
granted, the period during which the Option is exercisable, the option price per
share thereof, and such other terms and provisions as the Board of Directors or
the Committee may deem necessary or appropriate.
 
 
3

--------------------------------------------------------------------------------

 
 
6. Incentive Stock Options.  The Board of Directors or the Committee may grant
Options under the Plan which are intended to meet the requirements of Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”), with respect
to “incentive stock options,” and which are subject to the following terms and
conditions and any other terms and conditions as may at any time be required by
Section 422 of the Code (referred to herein as an “Incentive Stock Option”):
 
(a) No Incentive Stock Option shall be granted to individuals other than
employees of the Company or of a parent or subsidiary corporation of the
Company.
 
(b) Each Incentive Stock Option under the Plan must be granted prior to October
11, 2015, which is within ten (10) years from the date the Plan was adopted by
the Board of Directors.
 
(c) The option price of the shares subject to any Incentive Stock Option shall
not be less than the fair market value (as defined in subsection (f) of this
Section 6) of the Common Stock at the time such Incentive Stock Option is
granted; provided, however, if an Incentive Stock Option is granted to an
individual who owns, at the time the Incentive Stock Option is granted, more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or of a parent or subsidiary corporation of the Company (a
“10% Stockholder”), the option price of the shares subject to the Incentive
Stock Option shall be at least one hundred ten percent (110%) of the fair market
value of the Common Stock at the time such Incentive Stock Option is granted.
 
 
4

--------------------------------------------------------------------------------

 
 
(d) No Incentive Stock Option granted under the Plan shall be exercisable after
the expiration of ten (10) years from the date of its grant.  However, if an
Incentive Stock Option is granted to a 10% Stockholder, such Incentive Stock
Option shall not be exercisable after the expiration of five (5) years from the
date of its grant.  Every Incentive Stock Option granted under the Plan shall be
subject to earlier termination as expressly provided in Section 12 hereof.
 
(e) For purposes of determining stock ownership under this Section 6, the
attribution rules of Section 424(d) of the Code shall apply.
 
(f) For purposes of the Plan, fair market value shall be determined by the Board
of Directors or the Committee. If the Common Stock is listed on a national
securities exchange or The Nasdaq Stock Market (“Nasdaq”) or  traded on the
Over-the-Counter market, fair market value shall be the closing selling price
or, if not available, the closing bid price or, if not available, the high bid
price of the Common Stock quoted on such exchange or Nasdaq, or on the
Over-the-Counter market, as reported by the exchange, Nasdaq or the OTC
Electronic Bulletin Board, or if the Common Stock is not so reported, then by
the Pink Sheets, LLC, as the case may be, on the day immediately preceding the
day on which the Option is granted (or, if granted after the close of business
for trading, then on the day on which the Option is granted), or, if there is no
selling or bid price on that day, the closing selling price, closing bid price
or high bid price, as the case may be, on the most recent day which precedes
that day and for which such prices are available.  If there is no selling or bid
price for the ninety (90) day period preceding the date of grant of an Option
hereunder, fair market value shall be determined in good faith by the Board of
Directors or the Committee.
 
 
5

--------------------------------------------------------------------------------

 
 
7. Nonstatutory Stock Options.  The Board of Directors or the Committee may
grant Options under the Plan which are not intended to meet the requirements of
Section 422 of the Code, as well as Options which are intended to meet the
requirements of Section 422 of the Code but the terms of which provide that they
will not be treated as Incentive Stock Options (referred to herein as a
“Nonstatutory Stock Option”).  Nonstatutory Stock Options shall be subject to
the following terms and conditions:
 
(a) A Nonstatutory Stock Option may be granted to any individual or entity
eligible to receive an Option under the Plan pursuant to clause (b) of Section 4
hereof.
 
(b) The option price of the shares subject to a Nonstatutory Stock Option shall
not be less than the fair market value of the Common Stock at the time such
Nonstatutory Stock Option is granted.
 
(c) A Nonstatutory Stock Option granted under the Plan may be of such duration
as shall be determined by the Board of Directors or the Committee (subject to
earlier termination as expressly provided in Section 12 hereof).
 
 
6

--------------------------------------------------------------------------------

 
 
8. Reload Options. The Board of Directors or the  Committee may grant Options
with a reload feature.  A reload feature shall only apply when the option price
is paid by delivery of Common Stock (as set forth in Section 13(b)(ii)) or by
having the Company reduce the number of shares otherwise issuable to an Optionee
(as provided for in the last sentence of Section 13(b)) (a “Net Exercise”).  The
Stock Option Agreement for the Options containing the reload feature shall
provide that the Option holder shall receive, contemporaneously with the payment
of the option price in shares of Common Stock or in the event of a Net Exercise,
a reload stock option (the “Reload Option”) to purchase that number of shares of
Common Stock equal to the sum of (i) the number of shares of Common Stock used
to exercise the Option (or not issued in the case of a Net Exercise), and (ii)
with respect to Nonstatutory Stock Options, the number of shares of Common Stock
used to satisfy any tax withholding requirement incident to the exercise of such
Nonstatutory Stock Option.  The terms of the Plan applicable to the Option shall
be equally applicable to the Reload Option with the following exceptions: (i)
the option price per share of Common Stock deliverable upon the exercise of the
Reload Option, (A) in the case of a Reload Option which is an Incentive Stock
Option being granted to a 10% Stockholder, shall be one hundred ten percent
(110%) of the fair market value of a share of Common Stock on the date of grant
of the Reload Option and (B) in the case of a Reload Option which is an
Incentive Stock Option being granted to a person other than a 10% Stockholder or
is a Nonstatutory Stock Option, shall be the fair market value of a share of
Common Stock on the date of grant of the Reload Option; and (ii) the term of the
Reload Option shall be equal to the remaining option term of the Option
(including a Reload Option) which gave rise to the Reload Option.  The Reload
Option shall be evidenced by an appropriate amendment to the Stock Option
Agreement for the Option which gave rise to the Reload Option.  In the event the
exercise price of an Option containing a reload feature is paid by check and not
in shares of Common Stock, the reload feature shall have no application with
respect to such exercise.
 
9. Rights of Option Holders.  The holder of an Option granted under the Plan
shall have none of the rights of a stockholder with respect to the stock covered
by his Option until such stock shall be transferred to him upon the exercise of
his Option.
 
 
7

--------------------------------------------------------------------------------

 
 
10. Alternate Stock Appreciation Rights.
 
(a) Concurrently with, or subsequent to, the award of any Option to purchase one
or more shares of Common Stock, the Board of Directors or the Committee may, in
its sole discretion, subject to the provisions of the Plan and such other terms
and conditions as the Board of Directors or the Committee may prescribe, award
to the Optionee with respect to each share of Common Stock covered by an Option
(“Related Option”), a related alternate stock appreciation right (“SAR”),
permitting the Optionee to be paid the appreciation on the Related Option in
lieu of exercising the Related Option.  An SAR granted with respect to an
Incentive Stock Option must be granted together  with the Related Option.  An
SAR granted with respect to a Nonstatutory Stock Option may be granted together
with, or subsequent to, the grant of such Related Option.
 
(b) Each SAR granted under the Plan shall be authorized by the Board of
Directors or the Committee, and shall be evidenced by an  SAR Agreement which
shall be executed by the Company and by the individual or entity to whom such
SAR is granted.  The SAR Agreement shall specify the period during which the SAR
is exercisable, and such other terms and provisions not inconsistent with the
Plan.
 
(c) An SAR may be exercised only if and to the extent that its Related Option is
eligible to be exercised on the date of exercise of the SAR.  To the extent that
a holder of an SAR has a current right to exercise, the SAR may be exercised
from time to time by delivery by the holder thereof to the Company at its
principal office (attention: Secretary) of a written notice of the number of
shares with respect to which it is being exercised.  Such notice shall be
accompanied by the agreements evidencing the SAR and the Related Option.  In the
event the SAR shall not be exercised in full, the Secretary of the Company shall
endorse or cause to be endorsed on the SAR Agreement and the Related Option
Agreement the number of shares which have been exercised thereunder and the
number of shares that remain exercisable under the SAR and the Related Option
and return such SAR and Related Option to the holder thereof.
 
 
8

--------------------------------------------------------------------------------

 
 
(d) The amount of payment to which an Optionee shall be entitled upon the
exercise of each SAR shall be equal to one hundred percent (100%) of the amount,
if any, by which the fair market value of a share of Common Stock on the
exercise date exceeds the exercise price per share of the Related Option;
provided, however, the Company may, in its sole discretion, withhold from any
such cash payment any amount necessary to satisfy the Company’s obligation for
withholding taxes with respect to such payment.
 
(e) The amount payable by the Company to an Optionee upon exercise of a SAR may,
in the sole determination of the Company, be paid in shares of Common Stock,
cash or a combination thereof, as set forth in the SAR Agreement.  In the case
of a payment in shares, the number of shares of Common Stock to be paid to an
Optionee upon such Optionee’s exercise of an SAR shall be determined by dividing
the amount of payment determined pursuant to Section 10(d) hereof by the fair
market value of a share of Common Stock on the exercise date of such SAR.  For
purposes of the Plan, the exercise date of an SAR shall be the date the Company
receives written notification from the Optionee of the exercise of the SAR in
accordance with the provisions of Section 10(c) hereof.  As soon as practicable
after exercise, the Company shall either deliver to the Optionee the amount of
cash due such Optionee or a certificate or certificates for such shares of
Common Stock.  All such shares shall be issued with the rights and restrictions
specified herein.
 
(f) SARs shall terminate or expire upon the same conditions and in the same
manner as the Related Options, and as set forth in Section 12 hereof.
 
(g) The exercise of any SAR shall cancel and terminate the right to purchase an
equal number of shares covered by the Related Option.
 
 
9

--------------------------------------------------------------------------------

 
 
(h) Upon the exercise or termination of any Related Option, the SAR with respect
to such Related Option shall terminate to the extent of the number of shares of
Common Stock as to which the Related Option was exercised or terminated.
 
(i) An SAR granted pursuant to the Plan shall be transferable to the same extent
as the Related Option.
 
(j) All references in this Plan to “Options” shall be deemed to include “SARs”
where applicable.
 
11. Transferability of Options.
 
(a) No Option granted under the Plan shall be transferable by the individual or
entity to whom it was granted other than by will or the laws of descent and
distribution, and, during the lifetime of an individual, shall not be
exercisable by any other person, but only by him.
 
(b) Notwithstanding Section 11(a) above, a Nonstatutory Stock Option granted
under the Plan may be transferred in whole or in part during an Optionee’s
lifetime, upon the approval of the Board of Directors or the Committee, to an
Optionee’s “family members” (as such term is defined in Rule 701(c)(3) of the
Securities Act of 1933, as amended, and General Instruction A(1)(a)(5) to Form
S-8) through a gift or domestic relations order.  The transferred portion of a
Nonstatutory Stock Option may only be exercised by the person or entity who
acquires a proprietary interest in such option pursuant to the transfer.  The
terms applicable to the transferred portion shall be the same as those in effect
for the Option immediately prior to such transfer and shall be set forth in such
documents issued to the transferee as the Board of Directors or the Committee
may deem appropriate.  As used in this Plan the terms “Optionee” and “holder of
an Option” shall refer to the grantee of the Option and not any transferee
thereof.
 
 
10

--------------------------------------------------------------------------------

 
 
12. Effect of Termination of Employment or Death on Options.
 
(a) Unless otherwise provided in the Stock Option Agreement, if the employment
of an employee by, or the services of a non-employee Director for, or consultant
or advisor to, the Company or a parent or subsidiary corporation of the Company
shall be terminated for Cause (as hereinafter defined) or voluntarily by the
employee, non-employee Director, consultant or advisor, then his Option shall
expire forthwith.  Unless otherwise provided in the Stock Option Agreement, and
except as provided in subsections (b) and (c) of this Section 12, if such
employment or services shall terminate for any other reason, then such Option
may be exercised at any time within three (3) months after such termination,
subject to the provisions of subsection (d) of this Section 12.  For purposes
hereof, “Cause” shall include, without limitation, (i) conviction of, or a plea
of nolo contendere to, a felony or other serious crime; (ii) commission of any
act involving moral turpitude; (iii) commission of any act of dishonesty
involving the Company or the performance of the Optionee’s duties; (iv) breach
of any fiduciary duty to the Company; (v) any alcohol or substance abuse on the
part of the Optionee; (vi) the Optionee’s commission of any illegal business
practices in connection with the Company’s business; (vii) any embezzlement or
misappropriation of assets; (viii) any excessive unexcused absences from
employment or service; (ix) continued and habitual neglect to perform material
stated duties; (x) material breach of any provision of any employment,
consulting or advisory agreement between the Optionee and the Company; or (xi)
engagement in any other misconduct that is materially injurious to the
Company.  All references in the above definition of “Cause” to the Company shall
be deemed to include any parent or subsidiary thereof.  For purposes of the
Plan, the retirement of an individual either pursuant to a pension or retirement
plan adopted by the Company or at the normal retirement date prescribed from
time to time by the Company shall be deemed to be termination of such
individual’s employment other than voluntarily or for cause.  For purposes of
this subsection (a), an employee, non-employee Director, consultant or advisor
who leaves the employ or services of the Company to become an employee or
non-employee Director of, or a consultant or advisor to, a parent or subsidiary
corporation of the Company or a corporation (or subsidiary or parent corporation
of the corporation) which has assumed the Option of the Company as a result of a
corporate reorganization or like event shall not be considered to have
terminated his employment or services.
 
 
11

--------------------------------------------------------------------------------

 
 
(b) Unless otherwise provided in the Stock Option Agreement, if the holder of an
Option under the Plan dies (i) while employed by, or while serving as a
non-employee Director for or a consultant or advisor to, the Company or a parent
or subsidiary corporation of the Company, or (ii) within three (3) months after
the termination of his employment or services other than voluntarily or for
Cause, then such Option may, subject to the provisions of subsection (d) of this
Section 12, be exercised by the estate of the employee or non-employee Director,
consultant or advisor, or by a person who acquired the right to exercise such
Option by bequest or inheritance or by reason of the death of such employee or
non-employee Director, consultant or advisor, at any time within one (1) year
after such death.
 
(c) Unless otherwise provided in the Stock Option Agreement, if the holder of an
Option under the Plan ceases employment or services because of permanent and
total disability (within the meaning of Section 22(e)(3) of the Code)
(“Permanent Disability”) while employed by, or while serving as a non-employee
Director for or consultant or advisor to, the Company or a parent or subsidiary
corporation of the Company, then such Option may, subject to the provisions of
subsection (d) of this Section 12, be exercised at any time within one (1) year
after his termination of employment, termination of Directorship or termination
of consulting or advisory services, as the case may be, due to the disability.
 
 
12

--------------------------------------------------------------------------------

 
 
(d) An Option may not be exercised pursuant to this Section 12 except to the
extent that the holder was entitled to exercise the Option at the time of
termination of employment, termination of Directorship, termination of
consulting or advisory services, or death, and in any event may not be exercised
after the expiration of the Option.
 
(e) For purposes of this Section 12, the employment relationship of an employee
of the Company or of a parent or subsidiary corporation of the Company will be
treated as continuing intact while he is on military or sick leave or other bona
fide leave of absence (such as temporary employment by the Government) if such
leave does not exceed ninety (90) days, or, if longer, so long as his right to
reemployment is guaranteed either by statute or by contract.
 
13. Exercise of Options.
 
(a) Unless otherwise provided in the Stock Option Agreement, any Option granted
under the Plan shall be exercisable in whole at any time, or in part from time
to time, prior to expiration.  The Board of Directors or the Committee, in its
absolute discretion, may provide in any Stock Option Agreement that the exercise
of any Options granted under the Plan shall be subject (i) to such condition or
conditions as it may impose, including, but not limited to, a condition that the
holder thereof remain in the employ or service of, or continue to provide
consulting or advisory services to, the Company or a parent or subsidiary
corporation of the Company for such period or periods from the date of grant of
the Option as the Board of Directors or the Committee, in its absolute
discretion, shall determine; and (ii) to such limitations as it may impose,
including, but not limited to, a limitation that the aggregate fair market value
(determined at the time the Option is granted) of the Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
employee during any calendar year (under all plans of the Company and its parent
and subsidiary corporations) shall not exceed one hundred thousand dollars
($100,000).  In addition, in the event that under any Stock Option Agreement the
aggregate fair market value (determined at the time the Option is granted) of
the Common Stock with respect to which Incentive Stock Options are exercisable
for the first time by any employee during any calendar year (under all plans of
the Company and its parent and subsidiary corporations) exceeds one hundred
thousand dollars ($100,000), the Board of Directors or the Committee may, when
shares are transferred upon exercise of such Options, designate those shares
which shall be treated as transferred upon exercise of an Incentive Stock Option
and those shares which shall be treated as transferred upon exercise of a
Nonstatutory Stock Option.
 
 
13

--------------------------------------------------------------------------------

 
 
(b) An Option granted under the Plan shall be exercised by the delivery by the
holder thereof to the Company at its principal office (attention of the
Secretary) of written notice of the number of shares with respect to which the
Option is being exercised.  Such notice shall be accompanied, or followed within
ten (10) days of delivery thereof, by payment of the full option price of such
shares, and payment of such option price shall be made by the holder’s delivery
of (i) his check payable to the order of the Company, or (ii) previously
acquired Common Stock, the fair market value of which shall be determined as of
the date of exercise (provided that the shares delivered pursuant hereto are
acceptable to the Board of Directors or the Committee in its sole discretion) or
(iii) if provided for in the Stock Option Agreement, his check payable to the
order of the Company in an amount at least equal to the par value of the Common
Stock being acquired, together with a promissory note, in form and upon such
terms as are acceptable to the Board or the Committee, made payable to the order
of the Company in an amount equal to the balance of the exercise price, or (iv)
by the holder’s delivery of any combination of the foregoing (i), (ii) and
(iii).  Alternatively, if provided for in the Stock Option Agreement, the holder
may elect to have the Company reduce the number of shares otherwise issuable by
a number of shares having a fair market value equal to the exercise price of the
Option being exercised.
 
 
14

--------------------------------------------------------------------------------

 
 
14. Adjustment Upon Change in Capitalization.
 
(a) In the event that the outstanding Common Stock is hereafter changed by
reason of reorganization, merger, consolidation, recapitalization,
reclassification, stock split-up, combination of shares, reverse split, stock
dividend or the like, an appropriate adjustment shall be made by the Board of
Directors or the Committee in the aggregate number of shares available under the
Plan, in the number of shares and option price per share subject to outstanding
Options, and in any limitation on exerciseability referred to in Section
13(a)(ii) hereof which is set forth in outstanding Incentive Stock Options.  If
the Company shall be reorganized, consolidated, or merged with another
corporation, subject to the provisions of Section 19 hereof, the holder of an
Option shall be entitled to receive upon the exercise of his Option the same
number and kind of shares of stock or the same amount of property, cash or
securities as he would have been entitled to receive upon the happening of any
such corporate event as if he had been, immediately prior to such event, the
holder of the number of shares covered by his Option; provided, however, that in
such event the Board of Directors or the Committee shall have the discretionary
power to take any action necessary or appropriate to prevent any Incentive Stock
Option granted hereunder which is intended to be an “incentive stock option”
from being disqualified as such under the then existing provisions of the Code
or any law amendatory thereof or supplemental thereto; and provided, further,
however, that in such event the Board of Directors or the Committee shall have
the discretionary power to take any action necessary or appropriate to prevent
such adjustment from being deemed or considered as the adoption of a new plan
requiring shareholder approval under Section 422 of the Code and the regulations
promulgated thereunder.
 
 
15

--------------------------------------------------------------------------------

 
 
(b) Any adjustment in the number of shares shall apply proportionately to only
the unexercised portion of the Option granted hereunder.  If fractions of a
share would result from any such adjustment, the adjustment shall be revised to
the next lower whole number of shares.
 
15. Further Conditions of Exercise of Options.
 
(a) Unless prior to the exercise of the Option the shares issuable upon such
exercise have been registered with the Securities and Exchange Commission
pursuant to the Securities Act of 1933, as amended, the notice of exercise shall
be accompanied by a representation or agreement of the person or estate
exercising the Option to the Company to the effect that such shares are being
acquired for investment purposes and not with a view to the distribution
thereof, and such other documentation as may be required by the Company, unless
in the opinion of counsel to the Company such representation, agreement or
documentation is not necessary to comply with such Act.
 
(b) If the Common Stock is listed on any securities exchange, including, without
limitation, Nasdaq, the Company shall not be obligated to deliver any Common
Stock pursuant to this Plan until it has been listed on each such exchange. In
addition, the Company shall not be obligated to deliver any Common Stock
pursuant to this Plan until there has been qualification under or compliance
with such federal or state laws, rules or regulations as the Company may deem
applicable.  The Company shall use reasonable efforts to obtain such listing,
qualification and compliance.
 
 
16

--------------------------------------------------------------------------------

 
 
16. Restricted Stock Grant Agreement.  Each Restricted Stock grant under the
Plan shall be authorized by the Board of Directors or the Committee, and shall
be evidenced by a Restricted Stock Grant Agreement which shall be executed by
the Company and by the individual or entity to whom such Restricted Stock is
granted.  The Restricted Stock Grant Agreement shall specify the number of
shares of Restricted Stock granted, the vesting periods and such other terms and
provisions as the Board of Directors or the Committee may deem necessary or
appropriate.
 
17. Restricted Stock Grants.
 
(a) The Board of Directors or the Committee may grant Restricted Stock under the
Plan to any individual or entity eligible to receive Restricted Stock pursuant
to clause (b) of Section 4 hereof.
 
(b) In addition to any other applicable provisions hereof and except as may
otherwise be specifically provided in a Restricted Stock Grant Agreement, the
following restrictions in this Section 17(b) shall apply to grants of Restricted
Stock made by the Board or the Committee:
 
(i) No shares granted pursuant to a grant of Restricted Stock may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated until, and
to the extent that, such shares are vested.
 
(ii) Shares granted pursuant to a grant of Restricted Stock shall vest as
determined by the Board or the Committee, as provided for in the Restricted
Stock Grant Agreement.  The foregoing notwithstanding (but subject to the
provisions of (iii) hereof and subject to the discretion of the Board or the
Committee), a Grantee shall forfeit all shares not previously vested, if any, at
such time as the Grantee is no longer employed by, or serving as a Director of,
or rendering consulting or advisory services to, the Company or a parent or
subsidiary corporation of the Company.  All forfeited shares shall be returned
to the Company.
 
 
17

--------------------------------------------------------------------------------

 
 
(iii) Notwithstanding the provisions of (ii) hereof, non-vested Restricted Stock
shall automatically vest as provided for in Section 19 hereof.
 
(c) In determining the vesting requirements with respect to a grant of
Restricted Stock, the Board or the Committee may impose such restrictions on any
shares granted as it may deem advisable including, without limitation,
restrictions relating to length of service, corporate performance, attainment of
individual or group performance objectives, and federal or state securities
laws, and may legend the certificates representing Restricted Stock to give
appropriate notice of such restrictions.  Any such restrictions shall be
specifically set forth in the Restricted Stock Grant Agreement.
 
(d) Certificates representing shares granted that are subject to restrictions
shall be held by the Company or, if the Board or the Committee so specifies,
deposited with a third-party custodian or trustee until lapse of all
restrictions on the shares.  After such lapse, certificates for such shares (or
the vested percentage of such shares) shall be delivered by the Company to the
Grantee; provided, however, that the Company need not issue fractional shares.
 
(e) During any applicable period of restriction, the Grantee shall be the record
owner of the Restricted Stock and shall be entitled to vote such shares and
receive all dividends and other distributions paid with respect to such shares
while they are so restricted.  However, if any such dividends or distributions
are paid in shares of Company stock or cash or other property during an
applicable period of restriction, the shares,  cash and/or other property
deliverable shall be held by the Company or third party custodian or trustee and
be subject to the same restrictions as the shares with respect to which they
were issued.  Moreover, the Board or the Committee may provide in each grant
such other restrictions, terms and conditions as it may deem advisable with
respect to the treatment and holding of any stock, cash or property that is
received in exchange for Restricted Stock granted pursuant to the Plan.
 
 
18

--------------------------------------------------------------------------------

 
 
(f) Each Grantee making an election pursuant to Section 83(b) of the Code shall,
upon making such election, promptly provide a copy thereof to the Company.
 
18. Restrictions Upon Shares; Right of First Refusal.
 
(a) No Optionee or Grantee (collectively, “Participant”) shall, for value or
otherwise, sell, assign, transfer or otherwise dispose of all or any part of the
shares issued pursuant to the exercise of an Option or received as Restricted
Stock (collectively, the “Shares”), or of any beneficial interest therein
(collectively a “Disposition”), except as permitted by and in accordance with
the provisions of the Plan.  The Company shall not recognize as valid or give
effect to any Disposition of any Shares or interest therein upon the books of
the Company unless and until the Participant desiring to make such Disposition
shall have complied with the provisions of the Plan.
 
(b) No Participant shall, without the written consent of the Company, pledge,
encumber, create a security interest in or lien on, or in any way attempt to
otherwise impose or suffer to exist any lien, attachment, levy, execution or
encumbrance on the Shares.
 
(c) If, at any time, a Participant desires to make a Disposition of any of the
Shares (the “Offered Shares”) to any third-party individual or entity pursuant
to a bona fide offer (the “Offer”), he shall give written notice of his
intention to do so (“Notice of Intent to Sell”) to the Company, which notice
shall specify the name(s) of the offeror(s) (the “Proposed Offeror(s)”), the
price per share offered for the Offered Shares and all other terms and
conditions of the proposed transaction.  Thereupon, the Company shall have the
option to purchase from the Participant all, but not less than all, the Offered
Shares upon the same terms and conditions as set forth in the Offer.
 
 
19

--------------------------------------------------------------------------------

 
 
(d) If the Company desires to purchase all of the Offered Shares, it must send a
written notice to such effect to the Participant within thirty (30) days
following receipt of the Notice of Intent to Sell.
 
(e) The closing of any purchase and sale of the Offered Shares shall take place
sixty (60) days following receipt by the Company of the Notice of Intent to
Sell.
 
(f) If the Company does not elect to purchase all of the Offered Shares within
the period set forth in paragraph (d) hereof, no Shares may be purchased by the
Company, and the Participant shall thereupon be free to dispose of such Shares
to the Proposed Offeror(s) strictly in accordance with the terms of the
Offer.  If the Offered Shares are not disposed of strictly in accordance with
the terms of the Offer within a period of one hundred twenty (120) days after
the Participant gives a Notice of Intent to Sell, such Shares may not thereafter
be sold without compliance with the provisions hereof.
 
(g) All certificates representing the Shares shall bear on the face or reverse
side thereof the following legend:


“The shares represented by this certificate are subject to the provisions of the
Kingstone Companies, Inc. 2005 Equity Participation Plan, a copy of which is on
file at the offices of the Company.”


 
20

--------------------------------------------------------------------------------

 
 
(h) The provisions of this Section 18 shall be of no force or effect during such
time that the Company is subject to the reporting requirements of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), pursuant to Section 13 or
15(d) thereof.
 
19. Liquidation, Merger or Consolidation. Notwithstanding Section 14(a) hereof,
if the Board of Directors approves a plan of complete liquidation or a merger or
consolidation (other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), at least fifty percent (50%) of
the combined voting power of the voting securities of the Company (or such
surviving entity) outstanding immediately after such merger or consolidation),
the Board of Directors or the Committee may, in its sole discretion, upon
written notice to the holder of an Option, provide that the Option must be
exercised within twenty (20) days following the date of such notice or it will
be terminated.  In the event such notice is given, the Option shall become
immediately exercisable in full.
 
20. Effectiveness of the Plan.  The Plan was adopted by the Board of Directors
on October 11, 2005.   The Plan shall be subject to approval on or before
October 10, 2006, which is within one (1) year of adoption of the Plan by the
Board of Directors, by the affirmative vote of the holders of a majority of the
votes of the outstanding shares of capital stock of the Company present in
person or represented by proxy at a meeting of stockholders and entitled to vote
thereon (or in the case of action by written consent in lieu of a meeting of
stockholders, the number of votes required by applicable law to act in lieu of a
meeting) (“Stockholder Approval”).  In the event such Stockholder Approval is
withheld or otherwise not received on or before the latter date, the Plan and,
unless otherwise provided in the Stock Option Agreement and/or the Restricted
Stock Grant Agreement, all Options and Restricted Stock that may have been
granted hereunder shall become null and void.
 
 
21

--------------------------------------------------------------------------------

 
 
21. Termination, Modification and Amendment.
 
(a) The Plan (but not Options previously granted under the Plan) shall terminate
on October 10, 2015, which is within ten (10) years from the date of its
adoption by the Board of Directors, or sooner as hereinafter provided, and no
Option or Restricted Stock shall be granted after termination of the Plan.  The
foregoing shall not be deemed to limit the vesting period for Options or
Restricted Stock granted pursuant to the Plan.
 
(b) The Plan may from time to time be terminated, modified, or amended  if
Stockholder Approval of the termination, modification or amendment is obtained.
 
(c) The Board of Directors may at any time, on or before the termination date
referred to in Section 21(a) hereof, without Stockholder Approval, terminate the
Plan, or from time to time make such modifications or amendments to the Plan as
it may deem advisable; provided, however, that the Board of Directors shall not,
without Stockholder Approval, (i) increase (except as otherwise provided by
Section 14 hereof) the maximum number of shares as to which Incentive Stock
Options may be granted hereunder, change the designation of the employees or
class of employees eligible to receive Incentive Stock Options, or make any
other change which would prevent any Incentive Stock Option granted hereunder
which is intended to be an “incentive stock option” from qualifying as such
under the then existing provisions of the Code or any law amendatory thereof or
supplemental thereto or (ii) make any other modifications or amendments that
require Stockholder Approval pursuant to applicable law, regulation or exchange
requirements.  In the event Stockholder Approval is not received within one (1)
year of adoption by the Board of Directors of the change provided for in (i) or
(ii) above, then, unless otherwise provided in the Stock Option Agreement and/or
Restricted Stock Grant Agreement (but subject to applicable law), the change and
all Options, SARs and Restricted Stock that may have been granted pursuant
thereto shall be null and void.
 
 
22

--------------------------------------------------------------------------------

 
 
(d) No termination, modification, or amendment of the Plan may, without the
consent of the individual or entity to whom any Option or Restricted Stock shall
have been granted, adversely affect the rights conferred by such Option or
Restricted Stock grant.
 
22. Not a Contract of Employment.  Nothing contained in the Plan or in any Stock
Option Agreement or Restricted Stock Grant Agreement executed pursuant hereto
shall be deemed to confer upon any individual or entity to whom an Option or
Restricted Stock is or may be granted hereunder any right to remain in the
employ or service of the Company or a parent or subsidiary corporation of the
Company or any entitlement to any remuneration or other benefit pursuant to any
consulting or advisory arrangement.
 
23. Use of Proceeds.  The proceeds from the sale of shares pursuant to Options
or Restricted Stock granted under the Plan shall constitute general funds of the
Company.
 
24. Indemnification of Board of Directors or Committee.  In addition to such
other rights of indemnification as they may have, the members of the Board of
Directors or the Committee, as the case may be, shall be indemnified by the
Company to the extent permitted under applicable law against all costs and
expenses reasonably incurred by them in connection with any action, suit, or
proceeding to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any rights
granted thereunder and against all amounts paid by them in settlement thereof or
paid by them in satisfaction of a judgment of any such action, suit or
proceeding, except a judgment based upon a finding of bad faith.  Upon the
institution of any such action, suit, or proceeding, the member or members of
the Board of Directors or the Committee, as the case may be, shall notify the
Company in writing, giving the Company an opportunity at its own cost to defend
the same before such member or members undertake to defend the same on his or
their own behalf.
 
 
23

--------------------------------------------------------------------------------

 
 
25. Captions.  The use of captions in the Plan is for convenience.  The captions
are not intended to provide substantive rights.
 
26. Disqualifying Dispositions.  If Common Stock acquired upon exercise of an
Incentive Stock Option granted under the Plan is disposed of within two years
following the date of grant of the Incentive Stock Option or one year following
the issuance of the Common Stock to the Optionee, or is otherwise disposed of in
a manner that results in the Optionee being required to recognize ordinary
income, rather than capital gain, from the disposition (a “Disqualifying
Disposition”), the holder of the Common Stock shall, immediately prior to such
Disqualifying Disposition, notify the Company in writing of the date and terms
of such Disqualifying Disposition and provide such other information regarding
the Disqualifying Disposition as the Company may reasonably require.
 
27. Withholding Taxes.
 
(a) Whenever under the Plan shares of Common Stock are to be delivered to an
Optionee upon exercise of a Nonstatutory Stock Option or to a Grantee of
Restricted Stock, the Company shall be entitled to require as a condition of
delivery that the Optionee or Grantee remit or, at the discretion of the Board
or the Committee, agree to remit when due, an amount sufficient to satisfy all
current or estimated future Federal, state and local income tax withholding
requirements, including, without limitation, the employee’s portion of any
employment tax requirements relating thereto.  At the time of a Disqualifying
Disposition, the Optionee shall remit to the Company in cash the amount of any
applicable Federal, state and local income tax withholding and the employee’s
portion of any employment taxes.
 
 
24

--------------------------------------------------------------------------------

 
 
(b) The Board of Directors or the Committee may, in its discretion, provide any
or all holders of Nonstatutory Stock Options or Grantees of Restricted Stock
with the right to use shares of Common Stock in satisfaction of all or part of
the withholding taxes to which such holders may become subject in connection
with the exercise of their Options or their receipt of Restricted Stock.  Such
right may be provided to any such holder in either or both of the following
formats:
 
(i) The election to have the Company withhold, from the shares of Common Stock
otherwise issuable upon the exercise of such Nonstatutory Stock Option or
otherwise deliverable as a result of the vesting of Restricted Stock, a portion
of those shares with an aggregate fair market value equal to the percentage of
the withholding taxes (not to exceed one hundred percent (100%)) designated by
the holder.
 
(ii) The election to deliver to the Company, at the time the Nonstatutory Stock
Option is exercised or Restricted Stock is granted or vested, one or more shares
of Common Stock previously acquired by such holder (other than in connection
with the Option exercise or Restricted Stock grant triggering the withholding
taxes) with an aggregate fair market value equal to the percentage of the
withholding taxes (not to exceed one hundred percent (100%)) designated by the
holder.
 
28. Other Provisions.  Each Option granted, and each Restricted Stock grant,
under the Plan may contain such other terms and conditions not inconsistent with
the Plan as may be determined by the Board or the Committee, in its sole
discretion.  Notwithstanding the foregoing, each Incentive Stock Option granted
under the Plan shall include those terms and conditions which are necessary to
qualify the Incentive Stock Option as an “incentive stock option” within the
meaning of Section 422 of the Code and the regulations thereunder and shall not
include any terms and conditions which are inconsistent therewith.
 
 
25

--------------------------------------------------------------------------------

 
 
29. Definitions.  For purposes of the Plan, the terms “parent corporation” and
“subsidiary corporation” shall have the meanings set forth in Sections 424(e)
and 424(f) of the Code, respectively, and the masculine shall include the
feminine and the neuter as the context requires.
 
30. Governing Law.  The Plan shall be governed by, and all questions arising
hereunder shall be determined in accordance with, the laws of the State of New
York, excluding choice of law principles thereof.
 
 
26


--------------------------------------------------------------------------------

 